Title: John Martin Baker to Thomas Jefferson, 28 December 1818
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir,
            George Town DC.
December 28th 1818.
          
          It is with the most sensible Satisfaction that I learned from Mr Tucker, a few days since, of your happy re-establishing in Health.
          I take the liberty to inclose, a Blank proposal, for a small Publication of facts, that some Notes, and memory enable me to communicate to paper, deduced from experience during my residence in Spain in the Service of the United States, which I trust may be viewed, and found Commercially interesting: at the same time afford me some little means to Educate my three Younger children, two Daughters, and one Son. I Solicit Sir, your goodness in your Name to the Subscription, and ask the favor of your being so kind as to be pleased to transmit to me the same Signed.—
          Mrs Baker, my Children and myself, unite in Prayer for your  re-establishment in Health, and a series of Years with every Happiness this world can afford.—
          I have the Honor to Subscribe myself, with the Highest Respect and Gratitude—Sir Your most Humble Obedient faithful Servant.—
          
            John Martin Baker.
          
        